Citation Nr: 1139533	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  97-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005. 

2.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected cervical spine strain to include degenerative arthritis. 

3.  Entitlement to service connection for claimed gastroesophageal reflux disease. 

4.  Entitlement to service connection for claimed hemorrhoids.  

5.  Entitlement to service connection for claimed rectal polyps and tubular adenoma. 

6.  Whether new and material evidence has been received to reopen the claim of service connection for a skin disorder, to include pseudofolliculitis barbae.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to June 1978.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision of the RO that denied entitlement to vocational training and a June 2010 rating decision that denied an increased rating for the service-connected cervical spine strain and service connection for gastroesophageal reflux disease, hemorrhoids and rectal polyps and determined that new and material evidence had not been received to reopen the claim of service connection for a skin disorder to include pseudofolliculitis barbae.  

In June 1999, the Veteran testified in a hearing at the RO before a Veterans Law Judge (VLJ) who is no longer active with the Board.  

The Board initially remanded the vocational rehabilitation issue to the RO in February 2000 for readjudication of an intertwined issue of an increased rating in excess of 10 percent for the service-connected cervical spine disability.

The Board again remanded the case to the RO for compliance with the Veterans Claims Assistance Act (VCAA) in December 2004

In November 2006, the Board issued a decision assigning an increased rating of 20 percent for the service-connected cervical spine disorder, effective on August 29, 2005 and remanded the issue of entitlement to Chapter 31 vocational training to the RO for further review based on the newly increased disability rating.

The RO thereupon granted entitlement to Chapter 31 vocational training benefits, but only beginning on August 29, 2005 and no earlier based on the newly-assigned 20 percent disability rating.  The Veteran subsequently disagreed with the effective date assigned.  

In March 2008, Board remanded the vocational rehabilitation issue to the RO to afford the Veteran a hearing before the Board, as requested in the Substantive Appeal.  

The Veteran testified at a hearing held at the RO before the undersigned VLJ in September 2008. 

In a November 2008 decision, the Board denied retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  

In a February 2011 Memorandum Decision, the Court vacated and remanded the November 2008 decision.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Regarding the issue of retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005, many of the regulations that govern entitlement to vocational rehabilitation benefits have been changed during the course of Veteran's appeal.  Effective on April 25, 2007, VA amended its regulations contained in 38 C.F.R. §§ 21.50-21.52.  

The Board notes that many of the provisions that define employment handicap and impairment of employment are found in 38 C.F.R. § 21.51.  Parts of these definitions have now been either revised or deleted.  

"Serious employment handicap" is defined and articulated in 38 C.F.R. § 21.52.  That section was amended in 2007.  See Vocational Rehabilitation and Employment Program-Initial Evaluations, 72 Fed. Reg. 14043 (Mar. 26, 2007). 

There is a general presumption against the retroactive effect of new statutes.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 (1994), the United States Supreme Court recognized that "retroactivity is not favored in the law" and "the presumption against retroactive legislation is deeply rooted in our jurisprudence."  

At the same time, "[a] statute does not operate 'retrospectively' merely because it is applied in a case arising from conduct antedating the statute's enactment or upsets expectations based in prior law."  Id. at 269 (internal citations omitted).  

Therefore, in analyzing whether a particular statute should be applied to a case that originated before the statute was passed, a court "must ask whether the new provision attaches new legal consequences to events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would have retroactive effect, the Supreme Court has held that the following three factors should be considered: (1) whether it would impair rights possessed by a party when he acted, (2) whether it would increase a party's liability for past conduct, or (3) whether it would impose new duties with respect to already completed transactions.  Id. at 280.  

If the statute is found to have a retroactive effect, then "our traditional presumption teaches that it does not govern absent clear congressional intent favoring such a result."  Id.

The United States Court of Appeals for the Federal Circuit has created a three-part test encompassing the factors laid out in Landgraf: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358, 1363-64 (Fed. Cir. 2005) (quoting Landgraf, 511 U.S. at 270).  

If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003) (discussing that most statutes and regulations liberalizing the criteria for entitlement to a benefit may be applied to pending claims because they would affect only prospective relief).

The Board finds that this appeal must be remanded so that the RO has the opportunity to apply the three-part test articulated in Princess Cruises and make a determination as to whether the revised version of 38 C.F.R. § 21.52 applies to the current claim.  The RO should provide reasons and bases for its determination as to which version of 38 C.F.R. § 21.52 is applicable.  

The Board also finds that to protect the Veteran's right to due process, this appeal must be remanded so that the Veteran may be provided with notice of the relevant law and regulations that govern his claim including the revised provisions of 38 C.F.R. §§ 21.50- 21.52 effective April 25, 2007.  See Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  The Veteran should be afforded the opportunity to submit additional evidence and argument in support of his claim.  

Regarding the remaining issues on appeal, a review of the record shows that, in an August 2010 Substantive Appeal, the Veteran requested a hearing before the Board to be held at the RO.  See the Veteran's VA Form 9 dated in August 2010.   

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  

The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2010), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  To ensure full compliance with due process requirements, a remand is required. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should provide the Veteran notice of the revised provisions of 38 C.F.R. §§ 21.50- 21.52 effective April 25, 2007.  The Veteran should be afforded the opportunity to submit additional evidence and argument in support of his claim for entitlement to retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005.

2.  The RO should take appropriate action to schedule the Veteran for the requested hearing with a Veterans Law Judge at the earliest opportunity in connection with the claims pending on appeal.  

A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2010).  Any indicated development also should be completed. 

3.  Regarding the claim for retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005, the RO should make a determination as to whether the revised version of 38 C.F.R. § 21.52 applies to the current claim with consideration of the three-part test espoused in Princess Cruises.  The RO should provide reasons and bases for its determination as to which version of 38 C.F.R. § 21.52 is applicable.  

4.   After completing all indicated development, the RO should readjudicate the Veteran's claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case that includes the newer version of the pertinent regulations referable to the claimed vocational rehabilitation training and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


